EXHIBIT10.3

 
EXECUTION COPY
 


ADMINISTRATION AGREEMENT
 
ADMINISTRATION AGREEMENT, dated as of August 10, 2006 (this “Administration
Agreement”), is by and between JCP&L TRANSITION FUNDING II LLC, a Delaware
limited liability company, as Issuer (the “Issuer”), and FIRSTENERGY SERVICE
COMPANY, an Ohio corporation, as administrator (in such capacity, the
“Administrator”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in Appendix A to the Indenture dated as of
August 10, 2006 between the Issuer and The Bank of New York, as Trustee (the
“Trustee”).
 
WITNESSETH:
 
WHEREAS, the Issuer is issuing Transition Bonds pursuant to the Indenture;
 
WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Transition Bonds, including (i) the 2006-A Series Supplement to
the Indenture, dated as of August 10, 2006 (the “2006-A Series Supplement”),
(ii) the Servicing Agreement, (iii) the Sale Agreement, and (iv) the DTC
Agreement (the Indenture, the 2006-A Series Supplement, the Servicing Agreement,
the Sale Agreement and the DTC Agreement are hereinafter collectively referred
to as the “Related Agreements”);
 
WHEREAS, pursuant to the Related Agreements, the Issuer is required to perform
certain duties in connection with the Related Agreements, the Issuer LLC
Agreement, the Transition Bonds, and the Collateral pledged to the Trustee
pursuant to the Indenture;
 
WHEREAS, the Issuer desires to have the Administrator perform certain of the
duties of the Issuer referred to in the preceding clause and to provide such
additional services consistent with the terms of this Administration Agreement
and the Related Agreements as the Issuer may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1.   Duties of the Administrator; Management Services. The Administrator hereby
agrees, subject to the directions of the Managers, to:
 
(a)  furnish the Issuer with ordinary clerical and bookkeeping services required
by the Issuer, including, without limitation, the following services:
 

--------------------------------------------------------------------------------


(i)  maintenance of general accounting records of the Issuer (the “Accounting
Records”), in accordance with generally accepted accounting principles, separate
and apart from its own accounting records, preparation of such quarterly and
annual financial statements as may be necessary or appropriate and arrangement
for annual audits of the Issuer’s financial statements by the Issuer’s
Independent accountants;
 
(ii)  preparation of, and, after execution by the Issuer, filing with the
Commission and any applicable state agencies, all documents required to be filed
with such agencies (the “Required Filings”), including, without limitation,
periodic reports required to be filed under the Exchange Act;
 
(iii)  preparation of and, after execution by the Issuer, filing with the
applicable federal or state agency such income, franchise or other tax returns
of the Issuer as shall be required to be filed by applicable law (the “Tax
Returns”) and payment of, on behalf of the Issuer from the Issuer’s funds, any
taxes required to be paid by the Issuer under applicable law;
 
(iv)  preparation for execution by the Managers of the minutes of the Managers’
meetings and such other documents deemed necessary or appropriate by the Issuer
to maintain its existence and good standing (the “Issuer Minutes,” and together
with the Accounting Records, the Tax Returns and the Issuer LLC Agreement,
collectively the “Issuer Documents”); and
 
(v)  maintenance and preservation of copies (executed or otherwise) of the
Issuer Documents at the Premises (as defined below);
 
(b)  take such actions on behalf of the Issuer as are necessary or appropriate
for the Issuer to remain organized and in good standing in the State of Delaware
as a limited liability company and qualified to do business in those foreign
jurisdictions in which it becomes necessary to be so qualified, including the
State of New Jersey;
 
(c)  provide all management services necessary or appropriate for the issuance
and delivery of the Transition Bonds;
 
(d)  provide all management services necessary or appropriate for the
performance by the Issuer of its obligations under each of the Related
Agreements;
 
(e)  prepare all documents, reports, filings, instruments, certificates and
opinions that the Issuer must prepare, file or deliver pursuant to the Related
Agreements;
 
(f)  enforce each of the rights of the Issuer under the Related Agreements, at
the direction of the Managers;
 
(g)  provide the defense, at the direction of the Managers, of any action, suit
or proceeding brought against the Issuer or affecting the Issuer or any of its
assets;
 

--------------------------------------------------------------------------------


(h)  provide office space (the “Premises”) for the Issuer as may be necessary
for the Administrator to carry out its obligations hereunder, including
telecopying, duplicating, word processing services and any other reasonable
ancillary services;
 
(i)  undertake such other administrative services as may be necessary,
appropriate or requested by the Issuer; and
 
(j)  provide such other services as may be incidental to the foregoing or as the
Issuer and the Administrator may agree.
 
In providing the services described in this Section 1 and as otherwise provided
in this Administration Agreement, the Administrator shall not knowingly take any
actions on behalf of the Issuer which (i) the Issuer would be prohibited from
taking under the Related Agreements, or (ii) would cause the Issuer to be in
violation of any federal, state or local law or the Issuer LLC Agreement.
 
2.   Compensation. All of the services rendered by the Administrator under this
Administration Agreement shall be reimbursed to the Administrator at the actual
cost thereof. All compensation hereunder shall be payable in arrears on each
Payment Date.
 
3.   Third Party Services.
 
(A)   Any third-party professional services required for the performance of the
above-referenced services by the Administrator (including Independent auditor
fees and counsel fees) may, if the Issuer deems it necessary or desirable, be
arranged by the Issuer. Costs and expenses associated with the contracting for
such third-party professional services shall be paid directly by the Issuer,
unless otherwise agreed by the Issuer and the Administrator.
 
(B)   The Administrator may delegate any or all of its duties hereunder to any
of its Affiliates without further consent of the Issuer. Notwithstanding such
delegation, the Administrator shall remain primarily liable for the performance
of such duties hereunder.
 
4.   Additional Information to be Furnished to the Issuer. The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer may reasonably request.
 
5.   Independence of the Administrator. For all purposes of this Administration
Agreement, the Administrator shall be treated as an independent contractor and
shall not be subject to the supervision of the Issuer, its Managers or the
Trustee with respect to the manner in which it accomplishes the performance of
its obligations hereunder. Unless expressly authorized by the Issuer, the
Administrator shall have no authority to act for or represent the Issuer in any
way and shall not otherwise be deemed an agent of the Issuer.
 

NY #569597 v10


--------------------------------------------------------------------------------





 
6.   No Joint Venture. Nothing contained in this Agreement (a) shall be deemed
to make the Administrator and the Issuer members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (b) shall be construed to impose any liability as such on either of them
or (c) shall be deemed to confer on either of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other
outside the terms of this Administration Agreement.
 
7.   Other Activities of Administrator. Nothing herein shall prevent the
Administrator or any of its shareholders, directors, officers, employees,
subsidiaries or Affiliates from engaging in other businesses or, in its sole
discretion, from acting in a similar capacity as an administrator for any other
person or entity even though such person or entity may engage in business
activities similar to those of the Issuer.
 
8.   Term of Administration Agreement, Resignation and Removal of Administrator.
 
(a)  This Administration Agreement shall continue in force until the
satisfaction and discharge of the Indenture, upon which event this
Administration Agreement shall automatically terminate.
 
(b)  Subject to Sections 8(e) and 8(f), the Administrator may resign from its
duties hereunder by providing the Issuer with at least sixty days’ prior written
notice.
 
(c)  Subject to Sections 8(e) and 8(f), the Issuer may remove the Administrator
without cause by providing the Administrator with at least sixty days’ prior
written notice.
 
(d)  Subject to Sections 8(e) and 8(f), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:
 
(i)  the Administrator shall default in the performance of any of its duties
under this Administration Agreement and, after notice of such default, shall not
cure such default within ten days (or, if such default cannot be cured in such
time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);
 
(ii)  a court having jurisdiction over the Administrator shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
sixty days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or
 

--------------------------------------------------------------------------------


(iii)  the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, shall consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official for the Administrator or
any substantial part of its property, shall consent to the taking of possession
by any such official of any substantial part of its property, shall make any
general assignment for the benefit of creditors or shall fail generally to pay
its debts as they become due.
 
The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section 8(d) shall occur, it shall give written notice thereof to
the Issuer and the Trustee within seven days after the happening of such event.
 
(e)  No resignation or removal of the Administrator pursuant to this Section 8
shall be effective until a successor Administrator has been appointed by the
Issuer, and such successor Administrator has agreed in writing to be bound on
such date as the resignation or removal of the Administrator is effected by the
terms of this Administration Agreement in the same manner as the Administrator
is bound hereunder.
 
(f)  The appointment of any successor Administrator shall not be effective
unless prior notice of such appointment has been given to each Rating Agency.
 
9.   Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Administration Agreement pursuant to
Section 8(a), the resignation of the Administrator pursuant to Section 8(b) or
the removal of the Administrator pursuant to Section 8(c) or (d), the
Administrator shall be entitled to be paid all of its properly allocated costs
accruing to it to the date of such termination, resignation or removal. The
Administrator shall upon such termination pursuant to Section 8(a) deliver to
the Issuer all property and documents of or relating to the Collateral or the
Issuer then in the custody of the Administrator. In the event of the resignation
of the Administrator pursuant to Section 8(b) or the removal of the
Administra-tor pursuant to Section 8(c) or (d), the Administrator shall
cooperate with the Issuer and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.
 
10.   Administrator’s Liability. Except as otherwise provided herein, the
Administrator assumes no liability other than to render or stand ready to render
the services called for herein, and neither the Administrator nor any of its
shareholders, directors, officers, employees, subsidiaries or Affiliates shall
be responsible for any action of the Issuer or any of the members, Managers,
employees, subsidiaries or Affiliates of the Issuer (other than the
Administrator itself). The Administrator shall not be liable for nor shall it
have any obligation with regard to any of the liabilities, whether direct or
indirect, absolute or contingent of the Issuer or any of the members, Managers,
employees, subsidiaries or Affiliates of the Issuer (other than the
Administrator itself).
 

--------------------------------------------------------------------------------


11.   Indemnity.
 
(a)  Subject to the priority of payments set forth in the Indenture, the Issuer
shall indemnify the Administrator, its shareholders, directors, officers,
employees, agents and Affiliates against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Administrator is a
party thereto) which any of them may pay or incur arising out of or relating to
this Administration Agreement and the services called for herein; provided,
however, that such indemnity shall not apply to any such loss, claim, damage,
penalty, judgment, liability or expense resulting from the Administrator’s (or
its shareholders’, directors’, officers’, employees’, agents’ or Affiliates’)
gross negligence or willful misconduct in the performance of its or their
obligations hereunder.
 
(b)  The Administrator shall indemnify each of the Issuer and the Trustee, and
its respective members, Managers, employees, subsidiaries, agents and Affiliates
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Issuer is a party thereto) which any of
them may incur as a result of the Administrator’s (or its shareholders’,
directors’, officers’, employees’, agents’ or Affiliates’) gross negligence or
willful misconduct in the performance of its or their obligations hereunder.
Each of the parties hereto acknowledges and agrees that the Trustee shall be a
third party beneficiary of the obligations of the Administrator under this
Section 11(b) and shall be entitled to enforce such obligations directly against
the Administrator as if the Trustee were a party hereto.
 
12.   Notices. Any notice, report or other communication given hereunder shall
be in writing and addressed as follows:
 
(a)  if to the Issuer, to:
 
JCP&L Transition Funding II LLC
103 Foulk Road, Suite 202
Wilmington, Delaware 19803
 
with a copy to:
 
JCP&L Transition Funding II LLC
c/o FirstEnergy Service Company
76 South Main Street
Akron, Ohio 44308
 
(b)  if to the Rating Agencies, to:
 
Standard & Poor’s
Structured Finance ABS Surveillance Group
55 Water Street; 41st Floor
New York, New York 10041-0003
Fax: 212-438-2664
 

--------------------------------------------------------------------------------


 
Moody’s Investors Services, Inc.
99 Church Street
New York, New York 10007
 
Fitch, Inc.
One State Street Plaza
New York, New York 10004
Attn: ABS Surveillance


(c)  if to the Trustee, to:
 
The Bank of New York
101 Barclay Street, 8 West
New York, New York 10286
Attn: Asset Backed Securities


(d)  if to the Administrator, to:
 
FirstEnergy Service Company
76 South Main Street
Akron, Ohio 44308
 
or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, telecopied, faxed,
hand-delivered, or sent by overnight courier to the address of such party as
provided above.
 
13.   Amendments. This Administration Agreement may be amended from time to time
by a written amendment duly executed and delivered by each of the Issuer and the
Administrator, provided that prior notice of such amendment has been given to
each Rating Agency.
 
14.   Successors and Assigns. This Administration Agreement may not be assigned
by the Administrator unless such assignment is previously consented to in
writing by the Issuer and the Trustee, which consent shall not be unreasonably
withheld, and prior notice of such assignment has been given to each Rating
Agency. Any assignment with such consent and notice, if accepted by the
assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this
Administration Agreement may be assigned by the Administrator without the
consent of the Issuer or the Trustee to any Affiliate of the Administrator
and/or FirstEnergy Corp. or a corporation or other organization that is a
successor (by merger, consolidation or purchase of assets) to the Administrator,
provided that such Affiliate or successor organization executes and delivers to
the Issuer an agreement in which such Affiliate or successor organization agrees
to be bound hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Administration
Agreement shall bind any successors or assigns of the parties hereto.
 

--------------------------------------------------------------------------------


 
15.   GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW JERSEY AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
16.   Headings. The Section headings hereof have been inserted for convenience
of reference only and shall not be construed to affect the meaning, construction
or effect of this Administration Agreement.
 
17.   Counterparts. This Administration Agreement may be executed in
counterparts, each of which when so executed shall be an original, but all of
which together shall constitute but one and the same agreement.
 
18.   Severability. Any provision of this Administration Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
19.   Nonpetition Covenant. Notwithstanding any prior termination of this
Administration Agreement or the Indenture, the Administrator hereby covenants
and agrees that it shall not, prior to the date which is one year and one day
after the satisfaction and discharge of the Indenture, including, without
limitation, any amounts owed to third party credit enhancers, acquiesce,
petition or otherwise invoke or cause the Issuer to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Issuer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Issuer.
 
20.   Action By the Managers. For purposes of this Administration Agreement,
reference to any action of the Managers mean the action of three or more
Managers, unless otherwise indicated or unless the Issuer LLC Agreement requires
that the Managers act unanimously, or otherwise, with respect to any particular
action.
 


 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed and delivered as of the day and year first above written.
 


 
JCP&L TRANSITION FUNDING II LLC,
as Issuer


By:_______________________________
Name: Randy Scilla
Title: Assistant Treasurer


 
FIRSTENERGY SERVICE COMPANY,
as Administrator


By:__________________________
Name: Randy Scilla
Title: Assistant Treasurer

